DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 2, 7- 9, 14- 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Spreadtrum communications,  “Discussion on activation/deactivation of PDCP duplication”, R2-1804474; see IDS filed on 3/15/2021 page 4 #1, hereafter Spreadtrum.

	Regarding claim 1, Spreadtrum states an operation method of a first base station for activating or deactivating packet duplication in a wireless communication system (see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….), the operating method comprising:
	transmitting, to a second base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.). 

	Regarding claim 2, Spreadtrum states about claim 1, wherein the first base station and the second base station are dual-connected to the UE; already discussed see page 2 #2.1.

	Regarding claim 7, Spreadtrum states about claim 1, wherein the information indicating whether to activate packet duplication indicates that packet duplication is to be activated or deactivated; already discussed see page 2 #2.1.

	Regarding claim 8, Spreadtrum states an operation method of a second base station for activating or deactivating packet duplication in a wireless communication system(see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….), the operating method comprising: receiving, from a first base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.).

	Regarding claim 9, Spreadtrum states as per claim 8, wherein the first base station and the second base station are dual-connected to the UE; already discussed see page 2 #2.1..

claim 14, Spreadtrum states first base station for activating or deactivating packet duplication in a wireless communication system, the first base station comprising: a transceiver; and at least one processor connected to the transceiver, wherein the at least one processor is configured to (see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….):
	transmit, to a second base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmit, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.). 

claim 15, Spreadtrum states a second base station for activating or deactivating packet duplication in a wireless communication system, the second base station comprising: a transceiver; and at least one processor connected to the transceiver, wherein the at least one processor is configured to system(see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….): receive, from a first base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmit, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3- 6, 10- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum communications,  “Discussion on activation/deactivation of PDCP hereafter Spreadtrum in view of Liu et al. (US Pub. No. 2021/0227606 A1).

	Regarding claim 3, Spreadtrum states about claim 1, wherein the first base station is a master node (MN), the second base station is a secondary node (SN), and
the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification request information; already stated above see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN notifies the SN that the UL duplication has been activated…It would have been obvious to one with 

	Regarding claim 4, Spreadtrum states about claim 1, wherein the first base station is a secondary node (SN), the second base station is a master node (MN), and
the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification required information; see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a first base station from the second base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to 

	Regarding claim 5, Spreadtrum states about claim 1, but fails to state about wherein the first base station is divided into a central unit (CU) and a distributed unit (DU), and the operation method further comprises transmitting, by the CU, the information indicating whether to activate packet duplication to the DU; however Liu states in [0101] … transmitting, by the CU, a UE context modification request message to the DU. This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mochi with the teachings of Spreadtrum to make system more standardized. Having a mechanism wherein the first base station is divided into a central unit (CU) and a distributed unit (DU), and the operation method further comprises transmitting, by the CU, the information indicating whether to activate 

	Regarding claim 6, Spreadtrum in view of Liu states about claim 1, wherein the information indicating whether to activate packet duplication, which is transmitted by the CU to the DU, is included in UE context modification request information; Liu states in [0101] … transmitting, by the CU, a UE context modification request message to the DU. This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated..

	Regarding claim 10, Spreadtrum states about claim 8, wherein the first base station is a master node (MN), the second base station is a secondary node (SN), and
the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification request information; already stated above see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN notifies the SN that the UL duplication has been activated…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum to make system more effective. Having a mechanism wherein information indicates SN modification request; greater way resources can be utilized/managed in the communication system.

	Regarding claim 11, Spreadtrum states about claim 8, wherein the first base station is a secondary node (SN), the second base station is a master node (MN), and
the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification required information; see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a first base station from the second base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN (first base station) notifies the SN (second base station) that the UL duplication has been activated…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum to make system more effective. Having a mechanism wherein information indicates SN modification request; greater way resources can be utilized/managed in the communication system.

	Regarding claim 12, Spreadtrum states about claim 8, but fails to state about wherein the second base station is divided into a central unit (CU) and a distributed unit (DU), and the operation method further comprises transmitting, by the CU, the information indicating whether to activate packet duplication to the DU; however Liu states in [0101] … transmitting, by the CU, a UE context modification request This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mochi with the teachings of Spreadtrum to make system more standardized. Having a mechanism wherein the first base station is divided into a central unit (CU) and a distributed unit (DU), and the operation method further comprises transmitting, by the CU, the information indicating whether to activate packet duplication to the DU; greater way standardized approach from CU to DU can be carried out in the communication system in a split bearer environment.

	Regarding claim 13, Spreadtrum in view of Liu states about claim 12, wherein the information indicating whether to activate packet duplication, which is transmitted by the CU to the DU, is included in UE context modification request information; Liu states in [0101] … transmitting, by the CU, a UE context modification request message to the DU. This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form for considered prior arts for record.
Reference Liu et al. (US Pub. No. 2021/0227606 A1) states Liu states about transmitting, to a second base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication in [0101] … transmitting, by the CU (first base station), a UE context modification request message to the DU (second base sttaion). This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mochi with the teachings of Spreadtrum to make system more standardized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468